Citation Nr: 0637062	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  03-27 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.  

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for left ear hearing 
loss.

4.  Entitlement to service connection for right ear hearing 
loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for loss of sense of 
smell due to exposure to aviation fuel.

7.  Entitlement to service connection for breathing problems 
due to exposure to aviation fuel.

8.  Entitlement to service connection for functional loss of 
left thumb.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to June 1964 
and Reserve duty from June 1964 to October 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The issues of entitlement to service connection for the loss 
of sense of smell and breathing problems due to exposure to 
aviation fuel as well as functional loss of left thumb are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Right knee degenerative arthritis was not manifested 
during the veteran's active duty service or within one year 
of discharge from active duty service and it is not otherwise 
related to such service.

2.  The medical evidence does not include a current diagnosis 
with respect to a left knee disorder.

3.  "Back pain" is considered to be a symptom of a 
disability; there is no objective medical evidence of a 
current disability, manifested by low back pain, that could 
be related to service.

4.  There is competent evidence showing that the veteran has 
left ear hearing loss disability that is related to noise 
exposure during his period of active service from June 1961 
to June 1964 and Reserve duty from June 1964 to October 1988.

5.  The veteran does not have impaired hearing in the right 
ear as defined by VA.

6.  There is competent evidence showing that the veteran has 
tinnitus that is related to noise exposure during his period 
of active service from June 1961 to June 1964 and Reserve 
duty from June 1964 to October 1988.


CONCLUSIONS OF LAW

1.  Right knee degenerative arthritis was not incurred in or 
aggravated by the veteran's active duty service nor may it be 
so presumed.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  Service connection for a left knee disorder is denied.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

3.  Service connection for a back disorder is denied.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

4.  Service connection for left ear hearing loss is 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2006).

5.  Service connection for right ear hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2006).

6.  Service connection for tinnitus is established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that service connection is warranted for 
a bilateral knee disorder, back disorder, bilateral hearing 
loss, and tinnitus because these disorders are the result of 
his period of military service.  As noted above, the veteran 
served on active duty from June 1961 to June 1964 and Reserve 
duty from June 1964 to October 1988.

Service connection will be granted for disability resulting 
from disease or injury which was incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

If a veteran served for 90 days in active service and 
arthritis or an organic disease of the nervous system, 
including sensorineural hearing loss, develops to a degree of 
10 percent or more within one year from the date of 
separation from service, such disease may be service 
connected even though there is no evidence of such disease in 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309.  

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred in or aggravated in 
line of duty, or any period of INACDUTRA during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. 
§ 101(21) and (24); 38 C.F.R. § 3.6(a) and (d).  ACDUTRA is, 
inter alia, full-time duty in the Armed Forces performed by 
Reserves for training purposes.  38 C.F.R. § 3.6(c)(1).

It follows from this that service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from injury incurred 
or aggravated while performing INACDUTRA.  38 U.S.C.A. 
§§ 101(24), 106, 1131.

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  
Therefore, consideration under 38 C.F.R. §§ 3.307, 3.309, 
including presumption of aggravation of a chronic preexisting 
disease (See 67 Fed. Reg. 67792-67793 (November 7, 2002), is 
not for application.

The veteran served on active duty from June 1961 to June 1964 
and Reserve duty from June 1964 to October 1988.  His DD Form 
214 reflects that he was assigned to an aviation company and 
his related civilian occupation was aircraft engine mechanic.  

The veteran's service medical records are silent with respect 
to findings of or treatment for impairment of either knee, a 
back disorder, or hearing loss, providing evidence against 
all of these claims.

The veteran's reserve medical records include a February 1986 
report of medical history for quadrennial examination which 
notes a complaint of some hearing loss and right knee 
weakness.  Reserve medical records do not reflect that the 
veteran sought treatment for complaints with respect to 
either knee during this period of service, providing more 
evidence against this claim.  

Reserve periodic examination reports include a February 1967 
Audiogram report which shows impaired hearing.  In addition, 
Audiometric test results noted upon periodic examinations in 
October 1978 and March 1982 show decreased left hear hearing 
as compared to right ear hearing acuity.  

The first evidence of right knee pathology is dated in August 
2001, over 37 years after the veteran's separation from 
active service.  This treatment report notes that the veteran 
denied any history of injury or trauma but described 
increasing pain over the last six months, providing factual 
evidence against this claim.  An impression of right knee 
degenerative arthritis is noted.  Post service medical 
records are silent with respect to left knee complaints or 
findings.  

The first evidence of back complaints is dated in November 
1998, over 34 years after the veteran's separation from 
service.  This examination report notes a two to three week 
history of low back pain.  It is further noted at that time 
that the veteran had no idea how it started.  Examination 
revealed subjective discomfort with palpation and the 
assessment was lumbosacral strain.  

Upon consideration of the foregoing, the Board finds that 
although the veteran is currently diagnosed as having right 
knee degenerative arthritis and lumbosacral strain, a 
comprehensive review of the service and post-service evidence 
of record does not support a finding of low back impairment 
or right knee arthritis in service or within one year 
thereafter.  

With respect to the veteran's complaints of low back pain and 
assessment of lumbosacral strain, it is noted that pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  In 
this case, a medical examiner has not diagnosed a low back 
disability, other than an assessment of low back strain 
manifested by subjective complaints of pain.

Even if the Board assumes that the veteran has these 
disorders, the Board must find that service medical records 
and post-service medical records, which show that the first 
evidence of right knee arthritis was 37 years after the 
veteran's period of service and lumbosacral strain was 34 
years after his period of service, with no connection to 
service, provides evidence against these claims.  In this 
regard, the United States Court of Appeals for the Federal 
Circuit has determined that such a lapse of time is a factor 
for consideration in deciding a service connection claim.  
Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  
Therefore, service connection may not be established for 
these disorders, to include for right knee degenerative 
arthritis on a presumptive basis.  38 U.S.C.A. § 1112(a)(1); 
38 C.F.R. § 3.307(a)(3).

Additionally, inasmuch as there is no evidence of a left knee 
disorder in service and there is no evidence to support 
current findings of left knee impairment, service connection 
for a left knee disorder must also be denied.  Specifically, 
service connection cannot be granted because there is no 
current identifiable left knee disorder.  See also Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may 
not be granted unless a current disability exists); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992).  Again, even if such a 
disorder was found, the Board must find that the service and 
post-service medical record provides evidence against this 
claim, indicating a disorder that began many years after 
service. 

With respect to the veteran's bilateral hearing loss, it is 
noted that impaired hearing will be considered a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the controlled speech discrimination tests (Maryland CNC) are 
less than 94 percent.  38 C.F.R. § 3.385.  

As noted above, the veteran's DD Form 214 reflects that he 
was assigned to an aviation company and his related civilian 
occupation was aircraft engine mechanic.  The Board finds 
this evidence sufficient to conclude that the veteran was 
exposed to noise in service.  

As also noted above, periodic Audiometric examination reports 
during the veteran's period of reserve service show hearing 
impairment and a February 2003 report of private audiogram 
and statement from a licensed hearing instrument specialist 
includes the opinion that the veteran has mild to moderate 
left ear hearing loss and tinnitus which could be due to his 
24 years in service.  See 38 C.F.R. § 3.385.  

While this condition could be the result of the veteran's 
post-service employment, given the current diagnosis of left 
ear hearing loss, the history of in-service noise exposure, 
and resolving doubt in the veteran's favor, the evidence 
supports service connection for left ear hearing loss.  
38 U.S.C.A. § 5107(b).  The appeal is granted as to this 
issue. 

However, with respect to service connection for right ear 
hearing loss, the Board must conclude that the veteran does 
not have right ear hearing loss for VA compensation purposes 
as provided in 38 C.F.R. § 3.385.  Specifically, with respect 
to the veteran's right ear, the February 2003 statement from 
the licensed hearing instrument specialist includes the 
opinion that the veteran right ear is still in the normal 
range of hearing.  Accordingly, there is no basis for 
establishing service connection for right ear hearing loss at 
this time.  

Finally, with respect to the issue of entitlement to service 
connection for tinnitus, it is noted that the February 2003 
statement from the licensed hearing instrument specialist 
includes the opinion that the veteran currently has tinnitus 
which could be due to his 24 years in the service.  Inasmuch 
as the veteran was exposed to aircraft noise during his 
service with an aviation unit, his medical records show 
evidence of hearing loss so as to warranted the award of 
service connection for left ear hearing loss, and the Board 
can not distinguish between service and post-service noise 
exposure, the Board finds that service connection for 
tinnitus is also warranted.  

In short, the fact that the veteran has a left ear hearing 
loss disability as a result of in-service noise exposure 
raises a reasonable doubt as to whether his tinnitus is also 
related to that same noise exposure, as suggested by his 
private hearing specialist.  Therefore, with resolution of 
reasonable doubt in the veteran's favor, the Board finds that 
service connection for tinnitus is warranted.  See Ashley v. 
Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102 (under the "benefit-of-the-
doubt" rule, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
veteran shall prevail on that issue). 

With respect to the issues of entitlement to service 
connection for a bilateral knee disorder, a back disorder, 
and right ear hearing loss, it is noted that the veteran may 
believe that these disorders are service connected and that 
there is a causal relationship between his period of active 
duty service and these disorders; however, there is no 
indication that the veteran possesses the requisite 
knowledge, skill, experience, training, or education to 
qualify as a medical expert for his statements to be 
considered competent evidence.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  Lay persons are 
not considered competent to offer medical opinions regarding 
causation or diagnosis.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  With regard to his apparent belief that his 
claimed bilateral knee and back impairment as well as his 
right ear hearing loss are a result of his period of active 
duty service, the overwhelming weight of the medical evidence 
does not support such a finding, including a gap of many 
years between service and the initial diagnoses of his right 
knee disorder and the absence of left knee and back pathology 
as well as right ear hearing loss.

In reaching the conclusion with respect to the denial of 
service connection for bilateral knee and back impairment as 
well as right ear hearing loss, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against these claims, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107.

The Board notes that VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated in May 2001 
and provided to the veteran prior to the June 2002 rating 
decision on appeal satisfies the duty to notify provisions as 
this letter discusses the criteria with respect to the 
veteran's claims for service connection as well as when to 
submit evidence to protect his entitlement to benefits from 
the earliest possible date.  The Board notes that the veteran 
was not informed that a disability rating and effective date 
would be assigned if his claims were granted.  However, since 
the veteran's claims for service connection for a bilateral 
knee and back disorder as well as right ear hearing loss are 
being denied, no disability rating or effective date will be 
assigned.  Therefore; there can be no possibility of any 
prejudice to the veteran.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  With respect to the claims of entitlement 
to service connection for left ear hearing loss and tinnitus; 
inasmuch as the veteran's claim with respect to these issues 
has been granted, any prejudice to the veteran is harmless 
error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004) (holding that the Court must take due account of the 
rule of prejudicial error when considering compliance with 
VCAA notice requirements); 38 C.F.R. § 20.1102 (an error or 
defect in a Board decision that does not affect the merits of 
the issue or substantive rights of the appellant will be 
considered harmless).

As for the duty to assist, the claims file contains all 
available evidence pertinent to the claim, including service 
and private medical records and statements, which adequately 
address the requirements necessary for evaluating the claims 
decided herein.  Thus, as there is no indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

In this regard, it is noted that the veteran's VA Form 9, 
Appeal to Board of Veterans' Appeals, includes his contention 
that some of his service medical records have been lost.  
Accordingly, he requests remand of his claims for proper 
development and consideration.  However, inasmuch as the 
veteran's service medical records, from June 1961 to June 
1964, appears complete and his periodic examination reports 
from his period of reserve service, from June 1964 to October 
1988, are available for review; the Board finds that 
sufficient effort has been made to obtain the veteran's 
service medical records, there is no evidence to suggest that 
additional records are available, and remand of his claims is 
not necessary.  Simply stated, the Board has assumed that the 
veteran was exposed to loud noises during his service and 
that he may have injured his knees and back during service.  
What the Board has rejected is the contention that any of 
these problems resulted in the veteran's current disorders 
decades after service.  It is the post-service record that 
provides the primary basis to deny these claims. 

The Board notes that an etiological opinion has not been 
obtained.  However, the Board finds that the evidence, 
discussed above, which demonstrates that the initial onset of 
his claimed disorders was approximately thirty-seven years 
after service for his right knee and thirty four years after 
service for his low back and that he does not have a current 
left knee disorder or right hear hearing loss, warrants the 
conclusion that a remand for an examination and/or opinion is 
not necessary to decide the claims on appeal.  See 38 C.F.R. 
§ 3.159 (c)(4).  As service and post-service medical records 
provide no basis to grant these claims and provide evidence 
against the claims, the Board finds no basis for a VA 
examination to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case. 

There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As the evidence establishes that the veteran has 
been afforded a meaningful opportunity to participate in the 
adjudication of his claims, he was provided notice with 
respect to the requirements for service connection, his 
claims were subsequently readjudicated in statements of the 
case dated in July 2003, and there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless error.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) and Overton v. 
Nicholson, No. 02-1814 (September 22, 2006) (Reviewing the 
entire record and examining the various predecisional 
communications, the Court concluded that the evidence 
established that the veteran was afforded a meaningful 
opportunity to participate in the adjudication of his claim, 
as the Board has done in this case.)  

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the veteran 
is not prejudiced by the Board's adjudication of his claims.

ORDER

Service connection for a bilateral knee and back disorder as 
well as right ear hearing loss is denied.

Service connection for left ear hearing loss and tinnitus is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.


REMAND

The veteran claims entitlement to service connection for loss 
of sense of smell and breathing problems due to exposure to 
aviation fuel as well as functional loss of left thumb.  As 
noted above, the veteran's DD Form 214 reflects that he was 
assigned to an aviation company and his related civilian 
occupation was aircraft engine mechanic.  

An August 2001 opinion from his private physician, 
"J.W.T.", M.D., notes the veteran's history of working 
around aircraft and helicopters, reflect that he has a 
history of chronic shortness of breath and total anosmia, and 
concludes that there is a very real possibility that these 
symptoms may have some connection with his exposure to fumes 
from aviation fuel during his time in the military.  
Similarly, an August 2006 statement from "R.W.P.", M.D., 
reflects that the veteran's pulmonary symptoms have been 
diagnosed as pulmonary fibrosis and includes the opinion that 
the cause of the veteran's lung disease is likely a mix of 
occupational exposures and genetic predisposition.  

With respect to his left thumb claim, the veteran's service 
medical records reflect that he was treated for a fracture of 
the left thumb during his period of active duty service.  
Private treatment records reflect that the veteran complains 
of bilateral hand pain and numbness.  These records include 
an impression of carpal tunnel syndrome.

Accordingly, the Board finds that a VA examination addressing 
the nature and etiology of the veteran's current pulmonary, 
smell, and left thumb complaints based on a review of his 
claims file, to include his service medical records, is 
"necessary" under 38 U.S.C.A. § 5103A(d) and McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The Board notes that there may be medical records relevant to 
this case which have not been obtained.  Specifically, the 
August 2006 statement from Dr. P. reflects that he has been 
treating the veteran since April 2006; however, copies of the 
veteran's treatment from Dr. P. have not been requested and 
are not available for review.  

The VCAA requires VA to make reasonable efforts to assist all 
claimants in obtaining evidence necessary to substantiate a 
claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Such assistance includes making reasonable efforts to obtain 
relevant records that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  See 
38 U.S.C.A. § 5103A(b).  In accordance with these provisions, 
the Board finds that a remand of this case is warranted, so 
the RO can ensure that all available VA and non-VA treatment 
records are obtained.

Accordingly, this case is REMANDED as follows:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
loss of smell, shortness of breath, and 
left thumb impairment since 1964.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  The attention of the 
RO is specifically directed to copies of 
treatment records Dr. P.  

2.  The veteran should be afforded a VA 
examination to identify the etiology of 
his loss of sense of smell, shortness of 
breath, and left thumb impairment.  The 
claims folder must be made available to 
and reviewed by the examiner in 
conjunction with the examination of the 
veteran.  All indicated testing, to 
include radiological studies, should be 
completed.  Thereafter, the examiner 
should render an opinion as to the 
following:

a)  Whether it is at least as likely as 
not that a current pulmonary disability, 
to include pulmonary fibrosis, and loss 
of smell is etiologically related to the 
veteran's period of service, to include 
consideration of his in-service exposure 
to aviation fuel and post service 
employment history.  

b)  Whether it is at least as likely as 
not that any current functional loss of 
the left thumb is etiologically related 
the left thumb fracture for which he was 
treated in service.  The opinion of the 
examiner should reflect consideration of 
the September 1999 private treatment 
records.  

If the physician is unable to render any 
opinion sought, it should be so indicated 
on the record and the reasons therefor 
should be noted.  The factors upon which 
any medical opinion is based must be set 
forth for the record.

3.  After ensuring proper completion of 
all development, the RO should 
readjudicate the issues on appeal.  If 
the disposition remains unfavorable, the 
RO should furnish the veteran and his 
representative with a supplemental 
statement of the case and afford the 
applicable opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


